      Case 2:18-cr-00703-JMV Document 75 Filed 05/18/20 Page 1 of 1 PageID: 391




                                 May 11, 2020

Honorable John M. Vazquez
United States District Judge
United States District Court
United States Post Office & Courthouse
Federal Square
Newark, New Jersey 07102

         Re:     United States v. Healy, et al (Thomas Zimmerman)
                 Crim. No. 18-703 (JMV)

Dear Judge Vazquez:

    I represent Defendant Thomas Zimmerman. My approved budget for 2020 includes use of associate
services. In the request to Your Honor and the Third Circuit, we mentioned one of my associates by
name (Ernesto Cerimele), but not the other (James Crudele). Given the volume of discovery and other
work here, I would like to use Mr. Crudele to assist me, provided I do not exceed the associate budget
and neither Mr. Crudele nor Mr. Cerimele nor I perform any duplicative work.

    I explained this to Third Circuit Case Budgeting Attorney Renee Hurtig Edelman (copied), who is fine
with it, but recommended that I notify Your Honor and provide a copy of Mr. Crudele’s resume, which is
enclosed.

    I will also confer with CJA staff at the Clerk’s Office (copied) to ensure we invoice this via eVoucher
correctly.

      Thank you for your kind attention.


                                 Respectfully submitted,


                                                                                      5/14/2020
                                 HENRY E. KLINGEMAN



cc:      Renee Hurtig Edelman, Esq. (via email)
         Court Services Manager Michelle Bilardo (via email)
         Court Services Specialist James Quinlan (via email)
